SULLIVAN, Chief Judge
(dissenting):
31. Like the majority, I am disturbed by the sentencing process and the sentence. However, in my view, as a matter of law, the Court of Military Review had adequately addressed the issue of effective assistance of counsel, and I adopt its decision, see 39 MJ 541 (1994).
32. There is a final point to be addressed on the sentence. This point is not from the accused’s viewpoint but from that of the military community that produced the military jury that sentenced the accused. I call it “truth in sentencing.” See Knapp, Allocation of Discretion and Accountability within Sentencing Structures, 64 U.Colo.L.Rev. 679, 685 (1993) .
33. The jury sentenced him to 60 years. Already, the convening authority has reduced it to 50. The outcome of the majority’s decision in this case may reduce it further. The parole authorities probably will reduce the ultimate sentence even more. Nobody tells the members this. The judge—learned in the law and its operation—knows that an accused rarely serves the full time of sentence, but the jury is uneducated on this point. Perhaps it is time to have “truth in sentencing.” E.g., Denniston, Pro Viewpoint-Getting Tough on Crime: Does It Work? 38 April Boston Bar Journal 9, 26 (1994) , citing Chapter 432 of the Acts of 1993 (Mass.)-Truth in Sentencing Law. Congress should address this issue since this Court does not have the power to make a law mandating this fundamental point.